DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/29/2021 has been entered.
 
Response to Amendments
Because the 1/29/2021 claim amendments are responsive, the 35 USC 112(b) rejections in the 10/29/2020 Final Action are withdrawn.
Claims 1, 3, and 5-14 are pending. Claims 2, 4, 15-18 are canceled. Claim 13 is withdrawn.

Response to Arguments
Applicant's arguments filed 1/29/2021 have been fully considered but they are not persuasive, as explained below.
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant asserts that the prior art does not teach certain limitations introduced through claim amendments. This is addressed in the prior art rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “outward” on pg. 3 line 9 and line 11. It’s unclear what’s considered “in” and what’s considered “out,” and what direction is considered “outward.” For examination purpose, the outward direction is the direction from the substrate’s center to the substrate’s periphery.
Claims 3, 5-12 and 14 are rejected because they depend on a claim rejected under 35 USC 112(b) above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-8, 10-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over MIYAGI (US publication 20120006361), in further view of YOKOYAMA (US publication 20070277930) and KAI (US publication 20160096203).
Regarding claim 1, MIYAGI teaches a substrate processing method of performing a liquid processing (paras. 0138-59, forming liquid layer on substrate followed by cleaning/drying) by supplying a processing liquid (supplying developing liquid, paras. 0138-43, fig. 10) onto a substrate (substrate W, fig. 10) horizontally held (see fig. 10) and rotated (rotating substrate W, fig. 10, paras. 0140-42) around a central axis thereof (see unlabeled axis in fig. 10) and removing 
MIYAGI’s substrate processing method comprises: 
a discharge position moving process of moving a cleaning liquid nozzle (moving liquid nozzle 453a, figs. 11-12, para. 0149-50) and a gas nozzle (moving gas nozzle 453b, figs. 11-12, para. 0149-50) from a position above a central portion of the substrate (from a position above substrate W’s central portion, para. 0149-51, 0154-56, figs. 11-12) toward a position above a peripheral portion thereof (toward a position above substrate W’s peripheral portion, para. 0149-51, 0154-56, figs. 11-12),
wherein the cleaning liquid nozzle discharges the cleaning liquid (liquid nozzle 453a supplies rinse liquid to substrate W, para. 0148, fig. 11-12) to a surface of the substrate being rotated (substrate W rotates), and the gas nozzle discharges a gas (gas nozzle 453b supplies inert gas, para. 0145, 0151, fig. 11-12) toward a position (toward P2, figs. 11-12, para. 0145) adjacent to the position above the central portion of the substrate (P2 is adjacent to the position above substrate W's central portion, figs. 11(f), 12(b)) when viewed from a liquid arrival position (when viewing from P1, figs. 11-12) where the cleaning liquid reaches the substrate (rinse liquid reaches substrate W at P1, figs. 11-12, para. 0145, 0152),
wherein, in the discharge position moving process (when moving nozzles, as explained above), a moving path (path M, para. 0150, figs. 11-12) of the liquid arrival position (P1) is divided at an intermediate position (a place that’s about half the radius of the substrate away from the substrate’s center, para. 0190; see also figs. 11-12, unlabeled intermediate position) between the central portion of the substrate and the peripheral portion (see figs. 11-12, between substrate W's center portion and peripheral portion) thereof, and
first region (para. 0190, region between substrate's center and a place that’s about half the radius of the substrate away from the center; see figs. 11-12, unlabeled first region), whereas a region between the intermediate position and the peripheral portion is defined as a second region (para. 0190, region between substrate's peripheral portion and a place that’s about half the radius of the substrate away from the center; see figs. 11-12, unlabeled second region), and
a rotation number of the substrate is varied (increasing and decreasing the rotation speed of substrate W, para. 0189-90, fig. 9) such that the rotation number of the substrate (e.g., 1500 rpm or less, para. 0189-90, fig. 9) in a period during which the liquid arrival position (P1) is moved in the second region (para. 0189-90, decreasing rotational speed as the liquid position P1 comes close to the peripheral edge of the substrate W) becomes smaller than a maximum rotation number of the substrate (rotational speed is decreased from, e.g., 2000 rpm or more, para. 0189-90) in a period during which the liquid arrival position (P1) is moved in the first region (para. 0189-90, rotational speed is increased to, e.g., 2000 rpm or more, when the liquid position P1 moves in the vicinity of the center WC of the substrate W).
MIYAGI teaches the discharge position moving process (as explained above) includes a third period process during which the rotation number of the substrate is gradually decreased (decreasing rotational speed of substrate W, as explained above; see fig. 9, para. 0189-90) as the gas nozzle discharging the gas (nozzle 453b discharging gas, as explained above) is moved outward in the second region (moving nozzle 453b in the second region, as explained above).
MIYAGI teaches the discharge position moving process (as explained above) includes a first period process during which the cleaning liquid is diffused on an entire area of the surface of the substrate, and the gas nozzle starts to discharge the gas to form a dry region on the central see para. 0011, 0152, fig. 11(a)-11(f), supplying rinse liquid and inert gas to form a dry region DA on the rotating substrate W). Because substrate W is rotating during this period, it inherently has a rotational speed (i.e., “initial rotation number”).
MIYAGI also teaches that the rotation number of the substrate is increased (e.g., to 2000 rpm or more, which can be considered the maximum rotation number) when the liquid arrival position P1 moves—because liquid nozzle 453a and gas nozzle 453b are fixed together, when P1 moves, gas nozzle 453b also moves (see fig. 7 & 11-14)—in the vicinity of substrate W’s central portion (para. 0189; as explained above, the first region is between substrate W’s central portion and the intermediate position). Thus, it’s reasonably expected that the substrate’s rotation number can be increased (e.g., to the maximum) while the gas nozzle 453b is moved in the first region. This means that the initial rotation number (as explained above) can be “lower than the maximum rotation number” and the discharge position moving process can have “a second period process during which, the rotation number of the substrate is gradually increased from the initial rotation number up to the maximum rotation number as the gas nozzle discharging the gas is moved outward in the first region.”
Alternatively, if gradually increasing the substrate’s rotation number (from initial to maximum rotation number) while the gas nozzle is moved outward in the first region is not clearly envisaged within the teachings of MIYAGI, it still would’ve been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to gradually increase the substrate’s rotation number (from initial to maximum rotation number) while the gas nozzle is moved outward in the first region, with reasonable expectation of drying the substrate, for at least two reasons. 
See MIYAGI at para. 0215 (expressly contemplating variations and modifications to its invention); see also MPEP § 2144.05.II.
Second, it’s well known in the substrate-processing art to increase the substrate’s rotation number while the gas nozzle is moved outward from the substrate’s center (see YOKOYAMA at para. 0192). For example, YOKOYAMA teaches a substrate-drying method that includes supplying a liquid from nozzle 145 and a gas from nozzle 113 to the substrate’s center (para. 0192). In this state, the substrate’s rotational speed is increased and the nozzles are moved toward the substrate’s periphery (para. 0192). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. Here, increasing the substrate’s rotation 
MIYAGI does not explicitly teach: the cleaning liquid nozzle discharges the cleaning liquid (liquid nozzle 453a supplies rinse liquid) “slantly with respect to a surface of the substrate toward a downstream side of a rotational direction of the substrate.” 
KAI teaches substrate processing method (abstract) that discharges a cleaning liquid and a gas (para. 0048) to the substrate, just like MIYAGI, YOKOYAMA, and the present application. Thus KAI is analogous. KAI teaches the cleaning liquid nozzle (nozzle 32, fig. 6, para. 0049-50) discharges the cleaning liquid (rinse liquid, para. 0049-50) slantly with respect to a surface of the substrate (see fig. 5, para. 0049, indicating angle between discharged IPA and wafer surface) toward a downstream side of a rotational direction of the substrate (para. 0050, discharged toward a downstream side in the rotation direction of wafer). Discharging the cleaning liquid in this manner helps suppress the occurrence of liquid splashing (para. 0047, 0067-68).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of MIYAGI and YOKOYAMA to incorporate discharging the cleaning liquid slantly and toward a downstream side of the rotational direction (as taught by KAI), with reasonable expectation of supplying the cleaning liquid. As KAI explains, when processing a substrate, discharging the cleaning liquid slantly and to the downstream side suppresses the occurrence of liquid splashing (para. 0047, 0067-68); thus, a person having ordinary skill in the art would’ve been motivated to incorporate such a way of discharging.
Regarding claim 3, the combination of MIYAGI, YOKOYAMA, and KAI teaches the substrate processing method of Claim 2. MIYAGI teaches: in the third period process (as explained above), the rotation number of the substrate (rotation speed of substrate W) is decreased such that the rotation number of the substrate (substrate W) falls to 1500 rpm or less (para. 0189-90; see also fig. 9)—which is within the claimed range “from 1000 rpm to 2000 rpm”—at a time when the cleaning liquid nozzle (nozzles 453a) reaches an edge of the substrate (as P1 comes close to substrate's peripheral portion, para. 0189-90; see fig. 9, reaching 1500 rpm just before t11, i.e., as the nozzles are above the peripheral portion, see para. 0156).
Regarding claim 5, the combination of MIYAGI, YOKOYAMA, and KAI teaches the substrate processing method of Claim 1. MIYAGI teaches: wherein the maximum rotation number of the substrate in the first region (as explained above) is 2000 rpm or more (fig. 9, para. 0134, 0189-90)—which is in the claimed range “from 2000 rpm to 3000 rpm.”
Regarding claim 6, the combination of MIYAGI, YOKOYAMA, and KAI teaches the substrate processing method of Claim 1. MIYAGI teaches: wherein the intermediate position  (as explained above) is set to a position deviated from a center of the substrate (away from substrate W's central portion) in a diametrical direction (see para. 0190, discussing “radius”) by a distance of about half the radius of the substrate W (para. 0190)—which is within the claimed “a distance within a range from 1/5 to 2/3 of a radius of the substrate.”
Regarding claim 7, the combination of MIYAGI, YOKOYAMA, and KAI teaches the substrate processing method of Claim 1. As explained above, the combination teaches wherein the cleaning liquid nozzle discharges the cleaning liquid slantly with respect to the substrate’s surface toward a downstream side of a rotational direction of the substrate. Moreover, KAI 
Regarding claim 8, the combination of MIYAGI, YOKOYAMA, and KAI teaches the substrate processing method of Claim 1. As explained above, the combination teaches wherein the cleaning liquid nozzle discharges the cleaning liquid slantly with respect to the substrate’s surface toward a downstream side of a rotational direction of the substrate. Moreover, KAI teaches: wherein the cleaning liquid nozzle discharges the cleaning liquid toward the peripheral portion of the substrate (nozzle can be angled toward the periphery of substrate W, see fig. 6) such that, when viewed from above (see fig. 6), an angle (angle θ2, fig. 6, para. 0050) of the cleaning liquid nozzle with respect to the rotational direction of the substrate can be set as 10° (see fig. 6, para. 0050), which falls within the claimed range “equal to or larger than 10° and less than 25°.” Given this overlap, the claimed range is obvious. See MPEP § 2144.05.I. And because the nozzle’s angle is a result-effective variable—e.g., it helps suppress splashing when the wafer is rotated at high speed (KAI at para. 0068)—a person having ordinary skill in the art would’ve been motivated to optimize the nozzle’s angle through routine experimentation. See MPEP § 2144.05.II. Moreover, applicant has not shown the criticality of the claimed range.
Regarding claim 10, the combination of MIYAGI, YOKOYAMA, and KAI teaches the substrate processing method of Claim 1. As explained above, the combination teaches wherein the cleaning liquid nozzle discharges the cleaning liquid slantly with respect to the substrate’s surface toward a downstream side of a rotational direction of the substrate.
Moreover, KAI teaches: wherein the cleaning liquid nozzle (nozzle 32) discharges the cleaning liquid (rinse liquid) toward the substrate (substrate W) at a position where the cleaning liquid (rinse liquid) passes through a straight path (see fig. 5, distance between discharge port see side b) in a right triangle (see annotated fig. below).

    PNG
    media_image1.png
    306
    365
    media_image1.png
    Greyscale

In this right triangle, side a is the distance between the nozzle 32 and the substrate, and it can be 3-7 mm (para. 0051). Side a is opposite of angle θ1, which can be 15-30 degrees (para. 0049). Nozzle 32 is perpendicular to the plane of the substrate and forms a 90° angle, which is opposite of side b. Side b is the straight path that the cleaning liquid travels.
Under the law of sines, a/sin A = b/sin B, where angle A is opposite of side a and angle B is opposite of side b. Here, suppose side a is 5 mm, angle A (i.e., angle θ1) is 20°, and angle B is 90°. Using the law of sines, side b is calculated to be 14.6 mm. In other words, the straight path that cleaning liquid travels can be 14.6 mm, which falls within the claimed range of “equal to or larger than 10 mm.”
Regarding claim 11
KAI teaches: wherein a distance (distance, para. 0053) between a center of the liquid arrival position (liquid landing position R of the cleaning liquid, para. 0053, fig. 6) and a center of a gas arrival position (arrival position S of the gas, para. 0053, fig. 6) where the gas reaches the substrate (gas reaches substrate at arrival position S, para. 0053, fig. 6) can be set at 10 mm (para. 0053), which falls within the claimed range of “from 6 mm to 10 mm.”
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to further modify the combination of MIYAGI, YOKOYAMA, and KAI—with reasonable expectation—to incorporate a distance of 10 mm between the liquid arrival position and the gas arrival position (as taught by KAI), to enhance cleaning/drying. That’s because such distance is a result-effective variable: for example, it affects how the liquid and the gas interact (see MIYAGI at 0170), and affects splashing (see KAI at 0072). As a result, a person having ordinary skill in the art would’ve been motivated to optimize through routine experimentation the distance between the center of the liquid arrival position and the center of the gas arrival position. See MPEP § 2144.05.II.
Regarding claim 14, MIYAGI teaches a computer-readable recording medium (controller 11 comprising CPU and memory, para. 0075; see also controller 490, fig. 8, para. 0126-27) having stored thereon computer-executable instructions. A generic computer-readable recording medium has computer-executable instructions stored thereon.
MIYAGI teaches: in response to execution, cause a substrate processing apparatus (processing device DEV, para. 0144), which is configured to perform a liquid processing by supplying a processing liquid onto a substrate (performing cleaning/drying step, para. 0144), to perform a substrate processing method as claimed in Claim 1 (as explained above, the .

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over MIYAGI (US publication 20120006361), in further view of KANEYAMA (US publication 20080016714) and KAI (US publication 20160096203).
Regarding claim 1, MIYAGI teaches a substrate processing method of performing a liquid processing by supplying a processing liquid onto a substrate horizontally held and rotated around a central axis thereof and removing the processing liquid by supplying a cleaning liquid onto the substrate (as explained above). As explained above, MIYAGI’s method comprises:
a discharge position moving process of moving a cleaning liquid nozzle and a gas nozzle from a position above a central portion of the substrate toward a position above a peripheral portion thereof, 
wherein the cleaning liquid nozzle discharges the cleaning liquid to a substrate being rotated, and the gas nozzle discharges a gas toward a position adjacent to the position above the central portion of the substrate when viewed from a liquid arrival position where the cleaning liquid reaches the substrate, 
wherein, in the discharge position moving process, a moving path of the liquid arrival position is divided at an intermediate position between the central portion of the substrate and the peripheral portion thereof, and 
a region between the central portion and the intermediate position is defined as a first region, whereas a region between the intermediate position and the peripheral portion is defined as a second region, and
a rotation number of the substrate is varied such that the rotation number of the substrate in a period during which the liquid arrival position is moved in the second region becomes smaller than a maximum rotation number of the substrate in a period during which the liquid arrival position is moved in the first region,
wherein the discharge position moving process includes a third period process during which the rotation number of the substrate is gradually decreased as the gas nozzle discharging the gas is moved outward in the second region.
As explained above, MIYAGI teaches the discharge position moving process includes a first period process during which the cleaning liquid is diffused on an entire area of the surface of the substrate, and the gas nozzle starts to discharge the gas to form a dry region on the central portion of the substrate. Because substrate W is rotating during this period, it inherently has a rotational speed (i.e., “initial rotation number”).
As explained above, it’s reasonably expected that the rotation number can be increased to the maximum rotation number while the gas nozzle is moved in the first region. This means that the initial rotation number (as explained above) can be “lower than the maximum rotation number” and the discharge position moving process can have “a second period process during which, the rotation number of the substrate is gradually increased from the initial rotation number up to the maximum rotation number as the gas nozzle discharging the gas is moved outward in the first region.”
Alternatively, if gradually increasing the substrate’s rotation number while the gas nozzle is moved outward in the first region is not clearly envisaged within the teachings of MIYAGI, it still would’ve been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to gradually increase the substrate’s rotation number (from initial to maximum rotation number) while the gas nozzle is moved outward in the first region—the moving occurs almost immediately after the discharge of the gas has started, see MIYAGI at fig. 11-12, para. 0152-54—with reasonable expectation of accelerated drying the substrate.
Like MIYAGI, KANEYAMA teaches a substrate-drying method that includes supplying a drying gas to the substrate’s center to form a dry region (hole H, para. 0162-66). The supply of a drying gas is started while the substrate’s rotational speed is at an initial rotation number (speed S2, fig. 8, para. 0165-66), and shortly after the gas supply has started, the substrate’s rotational see KANEYAMA). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. Here, increasing the substrate’s rotational speed shortly after gas supply has started, as incorporated, would still serve the same function of forming the dry region as before, yielding predictable results. In the resulting combination, shortly after the gas supply has started, the rotational speed would be increased and the gas nozzle would be moved outward.
Lastly, MIYAGI does not explicitly teach: the cleaning liquid nozzle discharges the cleaning liquid (liquid nozzle 453a supplies rinse liquid) “slantly with respect to a surface of the substrate toward a downstream side of a rotational direction of the substrate.” But, as explained above, KAI teaches the cleaning liquid nozzle discharges the cleaning liquid slantly with respect to a surface of the substrate toward a downstream side of a rotational direction of the substrate, and it would’ve been obvious to modify the combination of MIYAGI and YOKOYAMA to incorporate such discharging (as taught by KAI) to help suppress the occurrence of liquid splashing.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of MIYAGI, YOKOYAMA, and KAI (as applied to claim 1), and as further evidenced by E. Shashi Menon and Pramila S. Menon, Section 4.1 Velocity of Flow, Working Guide to Pumps and Pumping Stations (Elsevier 2010).
Regarding claim 9, the combination of MIYAGI, YOKOYAMA, and KAI teaches the substrate processing method of Claim 1. As explained above, MIYAGI teaches wherein the cleaning liquid nozzle (nozzle 453a) discharges the cleaning liquid (rinse liquid).
MIYAGI renders obvious “the cleaning liquid having a flow rate ranging from 200ml/min to 450ml/min” for at least two reasons. First, MIYAGI teaches the cleaning liquid has a flow rate of 150-800 mL/min (para. 0179), which overlaps with the claimed range of 200-450 ml/min; thus prima facie obviousness is established. See MPEP § 2144.05.I. Second, because flow rate is a result-effective variable—the flow rate affects how the liquid and the gas interact and the degree of splash (see MIYAGI at para. 0178)—a person having ordinary skill in the art would’ve been motivated to optimize the flow rate through routine experimentation. See MPEP § 2144.05.II.
MIYAGI also renders obvious “a flow velocity in a range from 0.5m/sec to 4.5m/sec,” for similar reasons. 
As a preliminary matter, for a liquid flowing through a tube (such as MIYAGI’s rinse liquid flowing through nozzle 453a), flow velocity (distance over time) can be calculated by dividing flow rate (volume over time) by area of flow (area). See E. Shashi Menon and Pramila S. Menon, 4.1 Velocity of Flow, Working Guide to Pumps and Pumping Stations - Calculations and Simulations, at 70 (Elsevier 2010). Here, because MIYAGI already teaches two of those variables—flow rate (see above) and area of flow (calculated from nozzle 453a’s inner diameter, which is between 2-6 mm, para. 0171)—the remaining variable of flow velocity can be calculated. 
3.14 mm^2 (calculated from ℼ*(diameter/2)^2). Accordingly, the flow velocity would be 0.80 m/s to 4.25 m/s (calculated from (150 mL/min)/(3.14 mm^2) and (800 mL/min)/(3.14 mm^2)). Because this range of flow velocity falls within the claimed range of “from 0.5m/sec to 4.5m/sec,” the limitation is obvious. See MPEP § 2144.05.I. Likewise, because the nozzle’s inner diameter is result-effective variable—it affects how the rinse liquid and the gas interact (see MIYAGI at para. 0171)—a person having ordinary skill in the art would’ve been motivated to optimize through routine experimentation the nozzle’s inner diameter, which in turn affects the flow velocity. See MPEP § 2144.05.II.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of MIYAGI, YOKOYAMA, and KAI (as applied to claim 1), and in further view of YOSHIHARA (US publication 20130174873).
Regarding claim 12, the combination of MIYAGI, YOKOYAMA, and KAI teaches the substrate processing method of Claim 1. MIYAGI teaches: wherein the cleaning liquid is pure water (para. 0116).
The combination does not explicitly teach: the surface of the substrate onto which the cleaning liquid is supplied has water-repellent property with a contact angle of the pure water equal to or larger than 70°.
YOSHIHARA teaches a substrate processing method (para. 0002) that supplies a cleaning liquid and a gas to the substrate (para. 0025, 0090), like MIYAGI, YOKOYAMA, KAI, and the present application. Thus YOSHIHARA is analogous. YOSHIHARA teaches the surface of the substrate (substrate with a resist material, para. 0082) onto which the cleaning liquid is 
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of MIYAGI, YOKOYAMA, and KAI—with reasonable expectation of success—to apply the method to a substrate having water-repellent property with contact angle of 70° or more (as taught by YOSHIHARA). MIYAGI, YOKOYAMA, KAI, and YOSHIHARA all teach supplying rinsing liquid (e.g., water), closely followed by drying gas, to rinse a substrate. It’s well-known in the substrate-processing art to apply this rinse/dry method to a substrate having water-repellent property with contact angle of 70° or more (see YOSHIHARA), and one skilled  in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP §§ 2143, A. and 2143.02.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714 
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714